Citation Nr: 0635435	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include gout and arthritis.

2.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran requested a Board hearing at the time he 
submitted his substantive appeal in March 2004.  The veteran 
withdrew his request for a hearing in February 2005.  See 
38 C.F.R. § 20.704(e) (2006).  Accordingly, the Board will 
conduct its appellate review based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from February 1956 to 
February 1976.  He submitted his original claim for 
disability compensation benefits in September 1976.  At that 
time he sought service connection for residuals of a 
fractured ankle that he said occurred in 1962.  The veteran 
did not specify which ankle was involved at the time he 
submitted his claim.

The veteran's service medical records (SMRs) were received 
from the National Personnel Records Center (NPRC) in October 
1976.  The SMRs contained two entries pertaining to a sprain 
of the left ankle.  The first occurred in December 1962.  The 
veteran caught his left foot between two rocks and suffered a 
twisting injury of the left ankle.  The veteran was 
hospitalized at the Portsmouth, New Hampshire, Naval 
Hospital, for approximately two weeks and discharged to duty 
with a diagnosis of left ankle sprain.  The veteran was 
treated again for a sprain of the left ankle in September 
1966.  

There were several physical examination reports, including 
examinations in August 1965, January 1967, and November 1969.  
The veteran did not allege that he had a fractured ankle on 
any of those examinations and no residuals of a left ankle 
sprain were noted.  There was no indication of any complaints 
of joint pain or findings of arthritis.  

The veteran was examined for retirement in July 1975.  He 
reported a fracture of the right ankle in 1961.  The examiner 
reported that the "fracture" was well-healed with no 
sequelae.  There was no physical finding regarding either 
ankle reported on the examination report.  The veteran also 
reported "foot trouble" on his Report of Medical History.  
The examiner described the foot trouble as athlete's foot, 
treated with commercial medications.  

The veteran was afforded a VA examination in October 1976.  
He gave a history of fracturing his right ankle in 1961-62.  
The veteran complained of aching in his right ankle and he 
had noticed a popping sound in the ankle when walking.  The 
physical examination for the right ankle was negative.  X-
rays of the right ankle showed evidence of a minimal medial 
tilt of the ankle mortise.  The radiograph report said that a 
possible old ligamentous injury should be excluded.  The 
diagnosis was residuals of a fracture of the right ankle, 
slightly symptomatic.

The RO granted service connection for a sprained left ankle 
in December 1976.  

The veteran submitted a claim for service connection for gout 
and arthritis of the left foot in April 2002.  He said he had 
attempted to obtain his SMRs from the NPRC but was informed 
that VA had his records.  He said that he contacted VA about 
his SMRs and was told they were returned to the NPRC in 1979.

The veteran also said that he broke his foot in 1963.  He did 
not specify which foot.  He said he was treated at Pease, New 
Hampshire, Air Force Base and then hospitalized.  The veteran 
also said that he had arthritis and had received steroid 
injections in his right foot.  He said that the conditions 
were a continuation of and secondary to his injuries in 
service.  Finally, the veteran said he had been treated at 
the West Florida Medical Center Clinic (WFMCC) since 1986.  

The veteran included a report from N. K. Morris, M.D., of 
WFMCC that was dated in February 2002.  Dr. Morris reported 
that there was evidence of degenerative changes in the lumbar 
spine, osteoarthritis of the right knee, and a history of 
aspiration-proven gout.  She also commented that she had 
followed the veteran for many years.  Dr. Morris said that 
the veteran may well have begun to experience some of his 
symptoms of arthritic complaints involving the knees, as well 
as the back, while he was in the military.  

The veteran included a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for WFMCC for records from 1986.  The RO wrote 
to the WFMCC for the records identified by the veteran in 
April 2002.  Limited records, for the period from August 1998 
to March 2002, were provided by the WFMCC.  

The veteran submitted an additional claim for arthritis of 
multiple joints in May 2002.  He also submitted several VA 
Form 21-4142s to authorize release of records from several 
physicians and the Largo Medical Center Clinic (Largo).  The 
veteran submitted a list of years and sources of treatment.  
He reported that he had his left knee drained at the Largo 
facility in 1982.  He said that he was referred to another 
facility for further treatment.  The veteran did not indicate 
why his knee was drained.  He also listed treatment from R. 
MacBeth, M.D., for arthritis beginning in 1987, and treatment 
for arthritis from D. T. Zorn, M.D., beginning in 1989.  Both 
physicians were affiliated with the WFMCC.

Finally, the veteran reported that he had applied for Social 
Security Administration (SSA) disability benefits.  He said 
he was awarded such benefits in 1996.

The RO requested records from Largo, using the address 
provided by the veteran, in June 2002.  The facility 
responded that they had no records for the veteran that same 
month.

The RO obtained records from four of the physicians 
identified by the veteran in June 2002.  The physicians all 
were from the WFMCC.  The earliest records were dated in 
January 1990.  The several requests for records included the 
dates of treatment provided by the veteran in his 
authorizations but did not result in the receipt of records 
dated earlier than 1990.  

The veteran's claim was denied in August 2002.  The veteran 
was informed that the Largo facility reported as having no 
records for the veteran.

The veteran requested, and was provided a copy of his SMRs in 
September 2002.  

The veteran submitted his notice of disagreement in November 
2002.  He included records from two other physicians at the 
WFMCC, Dr. MacBeth and J. M. Greer, M.D.  He said that the RO 
failed to obtain these records.  The records dated from 
October 1993 as the earliest treatment.  

The veteran also included a statement from Dr. Morris dated 
in November 2002.  She said that the veteran had a documented 
left ankle sprain in service.  She said in retrospect, it 
probably represented the initial attack of gout.  She 
reported that Dr. Greer had diagnosed the veteran with 
aspiration-proven gout.  Dr. Morris concluded that, upon her 
review of all of the veteran's records (with no description 
of those records) the veteran most likely was experiencing 
symptoms of gout in the 1980's that involved the left ankle 
and this was possibly misdiagnosed as recurrent ankle strain.  
Dr. Morris did not identify any records from the 1980's as 
part of her review.

The veteran's substantive appeal was received in March 2004.  
He identified several areas where he felt additional evidence 
was required.  He again noted that he had been determined to 
be disabled by SSA.  He also said that the RO had written to 
the wrong address in trying to obtain records from the Largo 
facility.  The veteran contended that he had indicated the 
records were at the WFMCC.  Finally, the veteran said that 
his SMRs appeared to be incomplete in that they contained 
very few entries given his 20 years of service.

The RO obtained a VA medical opinion in April 2004.  The 
examiner stated she had reviewed the claims folder.  She 
noted the two instances of treatment for a left ankle sprain 
in service.  The examiner noted that the veteran was 
diagnosed with gouty arthritis in 1996.  She concluded that 
the veteran's gouty arthritis was not related to the two 
ankle injuries in service.  The examiner noted the injuries 
were acute in nature and that there was no record to 
establish a chronic problem with arthritis of the ankle in 
the 30 years since the second injury.  The opinion did not 
address the issue involving arthritis of multiple joints.  

The veteran has alleged treatment for his gout and arthritis 
beginning in the 1980's.  However, records obtained from 
sources he identified does not reflect treatment any earlier 
than 1990.  Further, there is documentation that the veteran 
developed arthritis of the right knee after suffering trauma 
in 1993.  Moreover, other than Dr. Morris, no physician 
relates the veteran's current conditions to his military 
service.  Dr. Morris, while providing a favorable opinion, 
has not provided any basis to support her conclusory opinion.  
There are clear entries of left ankle sprain that were 
treated in service with little likelihood of being 
misdiagnosed.  There are no records from the 1980's for 
review to support her conclusion that the veteran was treated 
in the 1980's.  

The RO must check with the NPRC, or other agency as may be 
appropriate, to ensure that all available SMRs are associated 
with the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2006).  

The veteran contends the RO sought the Largo records from the 
wrong address.  However, the request was sent to the address 
provided by the veteran.  He should be encouraged to obtain 
the records on his own or to provide an updated address for 
the RO to use.

In addition, the veteran has alleged treatment for his gout 
and arthritis beginning at an earlier time than is indicated 
by the records obtained from his treatment sources.  He 
should be advised to either obtain the records on his own or 
to provide such information as would allow the RO to obtain 
records from an earlier date.

The veteran has stated he was determined to be disabled by 
SSA in 1996.  The administrative decision and medical records 
relied on must be obtained.  

Finally, the veteran should be afforded a VA examination to 
identify whether he has a current diagnosis of gout and/or 
arthritis of the left foot and what joints may be affected by 
arthritis, and whether any current diagnosis is related to 
the veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.

The veteran should be advised that the RO 
has referred to the dates of treatment 
given by the veteran in obtaining 
treatment records from the WFMCC; 
however, the earliest dated records 
received are from 1990.  The veteran may 
want to contact the WFMCC to ensure that 
the earliest treatment records are 
provided in support of his claim.

2.  The veteran should be advised that 
the opinion of Dr. Morris requires 
clarification.  She should point to 
specific entries in the veteran's SMRs 
that would represent a misdiagnosis of a 
sprained left ankle.  Further, any post-
service records she has relied on in 
forming her opinion should be identified 
by her and included in the claims folder.  
She previously made reference to the 
veteran most likely experiencing symptoms 
of gout in the 1980's but cited to no 
specific date and there are no treatment 
records from the 1980's in the claims 
folder.

3.  The RO should contact the NPRC, or 
other record agency as appropriate, to 
locate any additional SMRs for the 
veteran.

4.  The RO should obtain from the SSA the 
administrative decision and records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  Upon completion of the above 
development, the veteran should be 
afforded an examination.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner should identify whether the 
veteran has a diagnosis of gout and/or 
arthritis and identify all joints 
involved.  The examiner is requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current diagnosis of 
gout and/or arthritis is related to the 
veteran's service.  A complete rationale 
for all opinions expressed must be 
provided.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

